The opinion of the court was delivered by
Rosees, J.
The act of assembly, under which suit is brought, being part of the revised system of the commonwealth, is entitled to a fair and liberal construction, and ought not to be frittered away by nice and fanciful distinctions. The rights .of those who have obtained licenses, under the various acts, ought not to be in-' terfered with, except by those who have the necessary qualifications. The question is, does the defendant come within the description of “ a hawker, pedlar, or petty chapman, found hawking, peddling, or travelling from place to place, selling, or exposing to sale, foreign goods, wares or merchandize?” The court of common pleas thought he did not, because, as they say, “ a hawker is one who sells goods by outcry in the streets, and a pedlar, one who comes about carrying small commodities for sale, on his back or in a wagon or cart. These are the popular significations of the words, and the legislature could hardly have intended, them in a larger or different sense.” That there is nothing in the act, (as the learned judge supposes,) resembling that of sales from canal boats. That such persons are hawkers and pedalrs is true; but that they are the only persons who come within the definition, is not so clear. To confine them within such narrow limits, would impair, if not defeat in a great measure, the act of assembly, very much to the detriment of those who take out and pay for licenses for the privilege of vending such goods. In the construction of acts of assembly, although our lexicographers are not to be utterly disregarded, yet the definitions of legal terms are rather to be sought in our books of reports, elementary treatises, and in our law dictionaries. Now, in Tomlyn’s and Jacobs’ Law Dictionaries, hawkers are said to be “those fellows who went from place to place, buying and selling brass, pewter and other goods and merchandize, which ought to be uttered in open market. They were, of old, so called, and the appellation seems to grow from their uncertain wandering, like persons that, with hawks, seek their game where they can find it.” Hawkers, pedlars and petty chapmen, are defined to be persons travelling, from town to town, with goods and merchandize. The manner of travelling, whether on foot or horseback, in wagons, carts, sleighs or canal boats, does not enter into the definitions. They are considered hawkers, pedlars and petty chapmen, when they travel from town to town with goods and merchandize for sale, without regard to the mode of conveyance; nor is it of the *339slightest consequence whether the conveyance, or vehicle, is drawn by horses, mules, oxen or steam propeller. This being the legal definition, is there any thing in the act which narrows the definition ? The act regulating licenses to hawkers, after describing who may be licensed as such, proceeds: “and no license hereafter granted shall extend further than the county in which such license may be granted, except wholesale pedlars, whose licenses shall ex-' tend throughout the State, for which they shall pay, for the use of the commonwealth, for a license to travel with one horse and wagon, or other vehicle, forty dollars; with two horses and wagon, or other vehicle,fifty dollars.” The second section provides: “and if any person, not being licensed as aforesaid, (except such whose licenses have or may not yet be expired) shall be found hawking, peddling, or travelling from place to place, through any part of this State, to sell or expose for sale any foreign goods, wares, or merchandize, every person so offending shall be liable to a fine of fifty dollars.”
The plain intention of the act was to prohibit the sale of foreign goods, wares, or merchandize, by persons of no fixed habitation, travelling to and fro, throughout the State, without regard to the manner in which they so travel, unless they have a regular license. The words of the act are sufficiently comprehensive to embrace canal, or any other kind of boat, or conveyance, whatever; whether by land or water. The words are that the license may be given to travel with wagons, carts, or other vehicle. By other vehicle is to be understood a means of conveyance, (see Webster’s Dictionary); and surely a canal boat comes within the definition, whether drawn by horses, or mules, as it usually is, or propelled by steam. It is not only a vehicle, or means of conveyance, but it may be used (as the case shews) as a place of deposit, or store; for the goods; it being fitted up, as such, for the sale of prohibited articles, in fraud of the acts of assembly.
It is said this construction will compel the owners of canal boats to take out a license for every county through which the canal passes. But there is nothing unjust in this, as they are only required to take out a license for the county in which they desire to deal, and in that respect, are placed on the same footing with others. Nor is there anything to prevent them from obtaining a license for the whole State.
Judgment reversed and venire de novo awarded.